Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 1 of 11




                   EXHIBIT C
                                    Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 2 of 11

                                           CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                           U.S. Patent No. 8,645,057

                                  U.S. Patent No. 8,645,057 – Volvo Car Corporation and Volvo Car USA, LLC
                                                                         Claim 10
        Omnitek Partners LLC (“Omnitek”) provides evidence of infringement of claim 10 of U.S. Patent No. 8,224,057 (hereinafter “the ’057
patent”) by Volvo Car Corporation and Volvo Car USA, LLC (collectively “Volvo”). In support thereof, Omnitek provides the following claim
charts.
        “Accused Instrumentalities” as used herein refers to at least the following products and services: Volvo Sensus Navigation (See
https://www.volvocars.com/intl/why-volvo/human-innovation/future-of-driving/connectivity/sensus-navigation),available on Volvo vehicles. The
Volvo Sensus Navigation product line was introduced by at least 2013 (See https://www.digitaltrends.com/car-reviews/2013-volvo-xc60-review/ and
https://www.jdpower.com/cars/volvo/new-2013-volvo)(describing the Sensus navigation system found in a model year 2013 Volvo vehicle.)
Therefore, the infringement has been occurring since at least that time. These claim charts demonstrate Volvo’s infringement, and provide notice of
such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or features of the Accused
Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts include information
provided by way of example, and not by way of limitation.
        The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Volvo has not yet provided any non-public information. An analysis of Volvo’s (or other third parties’) technical documentation, and/or software
source code, may assist in fully identify all infringing features and functionality. Accordingly, Omnitek reserves the right to supplement this
infringement analysis once such information is made available to Omnitek. Furthermore, Omnitek reserves the right to revise this infringement
analysis, as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Omnitek contends that Volvo directly infringes the ’057 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Omnitek further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c),
in conjunction with other evidence of liability under one or more of those subsections. Volvo makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe claim 10 of the ’057 patent, including without limitation, the Accused Instrumentalities.


                                                                             1
Note: All internet sources last accessed and downloaded May 28, 2020.
                                    Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 3 of 11

                                           CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                           U.S. Patent No. 8,645,057

        Unless otherwise noted, Omnitek believes and contends that each element of each claim asserted herein is literally met through Volvo’s
provision of the Infringing Instrumentalities. However, to the extent that Volvo attempts to allege that any asserted claim element is not literally met,
Omnitek believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Omnitek did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
         To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Omnitek asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Omnitek reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Volvo. Omnitek also reserves the right to amend
this infringement analysis by citing other claims of the ’057 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities.
Omnitek further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused
Instrumentalities” column of each chart.




                                                                             2
Note: All internet sources last accessed and downloaded May 28, 2020.
                                     Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 4 of 11

                                             CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                             U.S. Patent No. 8,645,057

Volvo Car Corporation - Sensus
Sensus Navigation is the fully integrated, connected navigation system that helps you get where you want to go as easily as possible. Helpful features include
Send to Car, which allows you to send destinations to your car, either from your browser or through the Volvo On Call app. Sensus Navigation also gives you
access to navigation-related services and apps that help you find new experiences and new places to go, in a way that’s intuitive and easy to understand.




Source: https://www.volvocars.com/intl/why-volvo/human-innovation/future-of-driving/connectivity/sensus-navigation
                                                                                3
Note: All internet sources last accessed and downloaded May 28, 2020.
                                      Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 5 of 11

                                             CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                             U.S. Patent No. 8,645,057


           US Patent            Description of the Infringement
 Claim     8,645,057
 Indep.                         Volvo integrates navigation functions for generating driving directions (electronically generating driving directions) in the Sensus
  Cl. 10   A method for         multimedia system installed in their cars.
           electronically
  10-p     generating driving
           directions from a
           starting location
           to an ending
           location, the
           method
           comprising:




                                Sensus Navigation WebEdition, pdf p. 3, https://www.manualslib.com/download/779801/Volvo-Sensus-Navigation.html




                                                                                 4
Note: All internet sources last accessed and downloaded May 28, 2020.
                                   Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 6 of 11

                                           CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                           U.S. Patent No. 8,645,057

         US Patent            Description of the Infringement
 Claim   8,645,057




                              Source: 2015 Volvo Sensus Infotainment and Digital Instrument Cluster Review @7:12 https://www.youtube.com/watch?v=MHR55WnZ1yo




                                                                              5
Note: All internet sources last accessed and downloaded May 28, 2020.
                                   Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 7 of 11

                                           CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                           U.S. Patent No. 8,645,057

         US Patent            Description of the Infringement
 Claim   8,645,057
  10-a   indicating the       The Volvo Sensus Navigation system provides a menu to “Set single destination” (indicating an ending location).
         ending location;




                              Source: 2015 Volvo Sensus Infotainment and Digital Instrument Cluster Review @8:19 https://www.youtube.com/watch?v=MHR55WnZ1yo
                              https://www.youtube.com/watch?v=KVlujeJ67N0 (annotations added)




                                                                              6
Note: All internet sources last accessed and downloaded May 28, 2020.
                                    Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 8 of 11

                                            CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                            U.S. Patent No. 8,645,057

         US Patent             Description of the Infringement
 Claim   8,645,057
  10-b   indicating one or     The Volvo Sensus Navigation system provides the ability to “add waypoints” (indicating one or more preferences for the
         more preferences      directions).
         for the directions;
         and




                               Source: 2015 Volvo Sensus Infotainment and Digital Instrument Cluster Review @7:31 https://www.youtube.com/watch?v=MHR55WnZ1yo
                               https://www.youtube.com/watch?v=KVlujeJ67N0 (annotations added)




                                                                               7
Note: All internet sources last accessed and downloaded May 28, 2020.
                                   Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 9 of 11

                                           CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                           U.S. Patent No. 8,645,057

         US Patent            Description of the Infringement
 Claim   8,645,057
  10-c   generating driving   The Volvo Sensus Navigation system “Calculates route” (generating driving directions based on the indicated starting address,
         directions based     ending address, and one or more preferences).
         on the indicated
         starting address,
         ending address,
         and one or more
         preferences;




                              Source: 2015 Volvo Sensus Infotainment and Digital Instrument Cluster Review @8:21 https://www.youtube.com/watch?v=MHR55WnZ1yo
                              https://www.youtube.com/watch?v=KVlujeJ67N0 (annotations added)




                                                                              8
Note: All internet sources last accessed and downloaded May 28, 2020.
                                   Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 10 of 11

                                           CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                           U.S. Patent No. 8,645,057

         US Patent            Description of the Infringement
 Claim   8,645,057
  10-d   wherein at least     The Volvo Sensus Navigation can include a Junction (named road) as a waypoint (preference) in the driving directions.
         one of the one or
         more preferences
         comprises an
         indication to
         generate driving
         directions that
         include a named
         road or highway.




                              Source: 2015 Volvo Sensus Infotainment and Digital Instrument Cluster Review @7:31 https://www.youtube.com/watch?v=MHR55WnZ1yo
                              https://www.youtube.com/watch?v=KVlujeJ67N0 (annotations added)




                                                                              9
Note: All internet sources last accessed and downloaded May 28, 2020.
                                    Case 6:20-cv-00441-ADA Document 1-3 Filed 05/29/20 Page 11 of 11

                                             CLAIM CHARTS BASED ON PRELIMINARY INFRINGEMENT ANALYSIS
                                                             U.S. Patent No. 8,645,057

          US Patent            Description of the Infringement
 Claim    8,645,057




                               Sensus Navigation WebEdition, pdf p. 45, https://www.manualslib.com/download/779801/Volvo-Sensus-Navigation.html



Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner. For example,
the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant reference(s), as appropriate. Further,
to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same.




                                                                               10
Note: All internet sources last accessed and downloaded May 28, 2020.
